                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                             CEDAR RAPIDS DIVISION



 DeANJELO DEVONE LOUIS DEAN,
                Plaintiff,                                        No. 17-CV-46-LRR
 vs.
                                                                         ORDER
 UNKNOWN NURSE #1, et al.,
                Defendants.


                                    TABLE OF CONTENTS
I.     INTRODUCTION. .............................................................................1
II.    RELEVANT PROCEDURAL HISTORY...................................................1
III.   SUMMARY JUDGMENT STANDARD....................................................2
IV.    RELEVANT FACTUAL BACKGROUND..................................................3
       A.      The Parties...............................................................................4
       B.      Background for Plaintiff’s Claim...................................................4
       C.      The Grievance Policy..................................................................5
V.     ANALYSIS........................................................................................6
VI.    CONCLUSION..................................................................................8
                                      I. INTRODUCTION
       The matter before the court is Defendants William Sperfslage, Tracy Dietsch, Mike
Heinricy, Jeremy Burds, Joshua Hall, Greg Mills, Jared Soper, Unknown Nurse No. 1,
Unknown Nurse No. 2 and Unknown Corrections Officer’s (collectively, “Defendants”)
“Motion for Summary Judgment” (“Motion”) (docket no. 12).
                        II. RELEVANT PROCEDURAL HISTORY
       On April 24, 2017, Plaintiff DeAnjelo Devone Louis Dean filed the pro se
Complaint (docket no. 1) in the United States District Court for the Southern District of
Iowa. On April 26, 2017, the case was transferred to the Northern District of Iowa. See
Order Transferring Case (docket no. 3) at 1. In the Complaint, brought under 42 U.S.C.
§ 1983, Dean alleges that, on March 22, 2017, at the Anamosa State Penitentiary (“ASP”),
Defendants Mills, Soper, Burds and Hall assaulted him using “excessive force for no
reason at all.” Complaint at 3. On December 3, 2018, Defendants filed an Answer
(docket no. 10). On April 4, 2019, Defendants filed the Motion. Dean did not file a
resistance to the Motion. The matter is fully submitted and ready for decision.
                       III. SUMMARY JUDGMENT STANDARD
       Summary judgment is appropriate “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to a judgment as a matter of law.”
Fed. R. Civ. P. 56(a). “Summary judgment is proper ‘if the pleadings, the discovery and
disclosure materials on file, and any affidavits show’” an absence of a genuine dispute as
to a material fact. Hilde v. City of Eveleth, 777 F.3d 998, 1003 (8th Cir. 2015) (quoting
Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc)). “A
dispute is genuine if the evidence is such that it could cause a reasonable jury to return a
verdict for either party; a fact is material if its resolution affects the outcome of the case.”
Massey-Diez v. Univ. of Iowa Cmty. Med. Servs., Inc., 826 F.3d 1149, 1157 (8th Cir.
2016) (quoting Gazal v. Boehringer Ingelheim Pharm., Inc., 647 F.3d 833, 837-38 (8th
Cir. 2011)). “The movant ‘bears the initial responsibility of informing the district court
of the basis for its motion,’ and must identify ‘those portions of [the record] . . . which it
believes demonstrate the absence of a genuine issue of material fact.’” Torgerson, 643
F.3d at 1042 (alterations in original) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323
(1986)). Once the movant has done so, “the nonmovant must respond by submitting
evidentiary materials that set out ‘specific facts showing that there is a genuine issue for
trial.’” Id. (quoting Celotex Corp., 477 U.S. at 324).
        On a motion for summary judgment, the court must view the facts “in the light


                                               2
most favorable to the nonmoving party.” Id. (quoting Ricci v. DeStefano, 557 U.S. 557,
586 (2009)). “Where the record taken as a whole could not lead a rational trier of fact to
find for the nonmoving party, there is no genuine issue for trial,” and summary judgment
is appropriate. Ricci, 557 U.S. at 586 (quoting Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 587 (1986)). “The nonmovant ‘must do more than simply
show that there is some metaphysical doubt as to the material facts’ . . . .” Torgerson,
643 F.3d at 1042 (quoting Matsushita, 475 U.S. at 586). Instead, “[t]o survive a motion
for summary judgment, the nonmoving party must substantiate [its] allegations with
sufficient probative evidence [that] would permit a finding in [its] favor based on more
than mere speculation, conjecture, or fantasy.” Williams v. Mannis, 889 F.3d 926, 931
(8th Cir. 2018) (third alteration in original) (quoting Barber v. C1 Truck Driver Training,
LLC, 656 F.3d 782, 801 (8th Cir. 2011)). Mere “self-serving allegations and denials are
insufficient to create a genuine issue of material fact.” Anuforo v. Comm’r of Internal
Revenue, 614 F.3d 799, 807 (8th Cir. 2010). “Evidence, not contentions, avoids summary
judgment.” Reasonover v. St. Louis Cty., 447 F.3d 569, 578 (8th Cir. 2006) (quoting
Mayer v. Nextel W. Corp., 318 F.3d 803, 809 (8th Cir. 2003)).
                     IV. RELEVANT FACTUAL BACKGROUND
       By failing to file a resistance, Dean has not complied with the Local Rules and
Federal Rules of Civil Procedure. Local Rule 56(b) requires that any party resisting a
motion for summary judgment to file a brief “responding[ing] to each of the grounds
asserted in the motion for summary judgment.” LR 56(b)(1). Local Rule 56(b) also
requires that the resisting party respond to the moving party’s statement of material facts
by “expressly admit[ting], deny[ing], or qualify[ing] each of the moving party’s numbered
statements of fact.” LR 56(b)(2). “The failure to respond to an individual statement of
material fact, with appropriate appendix citations, may constitute an admission of that
fact.” LR 56(b). The Federal Rules of Civil Procedure similarly provide that, if a


                                            3
resisting party:
              fails to properly address another party’s assertion of fact as
              required by Rule 56(c), the court may: (1) give an opportunity
              to properly support or address the fact; (2) consider the fact
              undisputed for purposes of the motion; (3) grant summary
              judgment if the motion and supporting materials including the
              facts considered undisputed show that the movant is entitled
              to it; or (4) issue any other appropriate order.
Fed. R. Civ. P. 56(e).
       While the court is cognizant that Dean is appearing pro se, this does not excuse the
noncompliance with the Federal Rules of Civil Procedure and the Local Rules. See, e.g.,
Beck v. Skon, 253 F.3d 330, 333 (8th Cir. 2001) (concluding that a pro se plaintiff “was
required to respond to defendants’ motions with specific factual support for his claims to
avoid summary judgment”). The court finds that allowing Dean additional time to file a
resistance would be futile and would unduly delay the adjudication of this case.
Accordingly, the court shall consider any material facts contained in the “Statement of
Undisputed Material Facts in Support of Summary Judgment” (“SUMF”) (docket no. 12-
2) as undisputed, if those facts are properly supported by citations to the Appendix
(“Defendants’ Appendix”) (docket no. 12-3).
                                     A. The Parties
       At the time the suit was filed, Dean was an inmate incarcerated at the ASP in
Anamosa, Iowa. Answer ¶ 3. At all relevant times to the instant action, Defendants were
employees of the Iowa Department of Corrections (“IODC”). Id.
                         B. Background for Plaintiff’s Claim
       In the Complaint, Dean asserts that, on March 22, 2017, he was “punched in the
face[,] ma[c]ed multiple times [and] slammed to the ground [and] was ta[se]red twice for
no reason[.]” Complaint at 3. Dean further asserts that Defendants Mills, Soper, Burds
and Hall “used excessive force[.] . . .” Id. In their Answer, Defendants admit that Dean


                                            4
was “forcibly taken to the ground on March 22, 2017, and that [Dean] was sprayed twice
with a chemical agent and shocked once with an electronic immobilizing device.” Answer
¶ 5.
                                 C. The Grievance Policy
       The IDOC has a grievance policy that allows inmates to register complaints about
various issues. SUMF ¶ 1. The IDOC grievance policy is followed at the ASP. Id. In
order to exhaust administrative remedies, the grievance policy requires that an inmate file
his or her grievance within thirty days of the incident. SUMF ¶ 2. Prior to filing the
grievance, an inmate must first seek an informal resolution to the issue(s) pertaining to the
grievance. SUMF ¶ 3. When a grievance is filed, the matter is investigated and answered
by the grievance officer or other applicable prison official. Id. If an inmate is dissatisfied
with the response of the grievance officer, he or she may appeal the response to the
Warden or the Warden’s designee at the institution where he or she is incarcerated. Id.
If an inmate is dissatisfied with the grievance appeal response, he or she may appeal the
grievance to the IDOC. Id. A response from the IDOC will constitute an exhaustion of
administrative remedies. Id.
       While in IDOC custody at the ASP, Dean filed two grievances. SUMF ¶ 4.
Neither grievance was fully exhausted. Id. In the first grievance, Dean alleged that
correctional officers had used excessive force against him, but the grievance was not
processed. SUMF ¶ 5. Dean was informed that his first grievance did not provide
sufficient details to allow prison officials to provide an adequate response to his grievance.
Id. On April 21, 2017, Dean filed a second grievance, again, alleging that correctional
officers had used excessive force against, but this time with specific details, which allowed
prison officials to process the grievance. SUMF ¶ 6. On May 11, 2017, prison officials
denied Dean’s second grievance. SUMF ¶ 7. Dean appealed to the Warden. Id. On May
17, 2017, Deputy Warden Mike Heinricy denied Dean’s second grievance. Id. There is


                                              5
no record that Dean appealed the denial of Deputy Warden Heinricy to the IDOC. SUMF
¶ 8. Dean’s failure to appeal to the IDOC constitutes a failure to fully exhaust his
administrative remedies for the second grievance. Id.
                                     V. ANALYSIS
       Defendants argue that they are entitled to summary judgment because Dean’s claims
are barred pursuant to 42 U.S.C. § 1997e(a), for failure to exhaust administrative remedies
prior to filing suit. See Memorandum in Support of Defendants’ Motion for Summary
Judgment (“Defendants’ Brief”) (docket no. 12-1) at 1. Specifically, Defendants assert
that “[t]here is no record of [Dean] having completed the final [grievance] appeal”; and
therefore, Dean “did not fully exhaust his . . . grievance.” Id. at 4.
       The Prison Litigation Reform Act (“PLRA”) requires a prisoner to exhaust all
administrative remedies before bringing an action in federal court. See Lyon v. Vande
Krol, 305 F.3d 806, 808 (8th Cir. 2002) (providing that the PLRA requires “inmates who
have civil rights claims must first exhaust all administrative remedies before brining an
action under § 1983"). Specifically, 42 U.S.C. § 1997e(a) provides that:
              No action shall be brought with respect to prison conditions
              under section 1983 of this title, or any other Federal law, by
              a prisoner confined in any jail, prison, or other correctional
              facility until such administrative remedies as are available are
              exhausted.
Id. The exhaustion requirement under the PLRA is mandatory. Woodford v. Ngo, 548
U.S. 81, 85 (2006); see also Porter v. Nussle, 534 U.S. 516, 524 (2002) (providing that
“exhaustion in cases covered by § 1997e(a) is . . . mandatory”). Further, “[a]vailable
grievance procedures must be exhausted even if the relief the inmate seeks under § 1983
was not available through those procedures.” King v. Iowa Dep’t of Corr., 598 F.3d
1051, 1052 (8th Cir. 2010).
       In this case, Dean’s grievance is governed by the mandatory four-step grievance
procedure adopted by the IDOC and used at the ASP. See Defendants’ Appendix at 1-8

                                             6
(Exhibit A, a copy of Policy No. IO-OR-06, the policy setting forth the four-step IDOC
grievance procdeure); 22 (Exhibit K at ¶ 3, Affidavit of Cindy Wolmut, stating that the
four-step IDOC grievance procedure “has been implemented and [is] followed at ASP”).
In King, the Eighth Circuit Court of Appeals addressed the IDOC’s four-step grievance
procedure:
              [The correctional facility] follows a mandatory four-step
              grievance procedure adopted by the [IDOC]. See Policy No.
              IO-OR-06. An inmate must first seek to resolve the problem
              informally. If this fails, the inmate may file an Offender
              Grievance Complaint on a prescribed form, stating the reason
              for the grievance and the action requested. A grievance
              officer investigates the grievance and either replies to the
              inmate in writing or refers the matter to a grievance
              committee. An inmate may appeal the Grievance Response by
              the grievance officer or grievance committee to the warden or
              superintendent, who must respond within fifteen days and state
              reasons for his decision. If the inmate remains dissatisfied, he
              may appeal to the Grievance Appeal Coordinator, who must
              ensure that there is a response to the appeal from the
              appropriate source within thirty days.
598 F.3d at 1052.
       Here, it is undisputed that Dean failed to appeal Deputy Warden Heinricy’s denial
of his second grievance to the IDOC.1 See SUMF ¶ 8; Defendants’s Appendix at 24
(Exhibit K at ¶ 12, Affidavit of Cindy Wolmut, stating that “[t]here is no record of Dean
having completed the final appeal to the Iowa Department of Corrections” and “[b]ecause
[Dean] did not complete the final appeal, he did not fully exhaust his second grievance.”).
Base on the foregoing undisputed facts, the court finds that, because Dean failed to exhaust



       1
          Dean filed two grievances. See SUMF ¶ 4. Dean’s first grievance was not
processed because it did not provide sufficient details to allow prison officials to provide
an adequate response to the grievance. See SUMF ¶ 5. Dean’s second grievance complied
with the first three steps of the four-step grievance process. See SUMF ¶¶ 6-7.

                                             7
his administrative remedies, his claim is barred under 42 U.S.C. § 1997e(a). Accordingly,
the court determines that Defendants are entitled to summary judgment and the Complaint
must be dismissed.
                                  VI. CONCLUSION
      In light of the foregoing, Defendants’ Motion for Summary Judgment (docket no.
12) is GRANTED. The Complaint (docket no. 1) is DISMISSED. The Clerk of Court
is DIRECTED to enter judgment in favor of Defendants William Sperfslage, Tracy
Dietsch, Mike Heinricy, Jeremy Burds, Joshua Hall, Greg Mills, Jared Soper, Unknown
Nurse No. 1, Unknown Nurse No. 2 and Unknown Corrections and against Plaintiff
DeAnjelo Devone Louis Dean. Further, the Clerk of Court is DIRECTED to CLOSE
THIS CASE.
      IT IS SO ORDERED.
      DATED this 23rd day of July, 2019.




                                           8
